IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50531
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        MANUEL VILLARREAL,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
                              for the
                    Western District of Texas
                         (W-95-CR 007 23)

                           April 4, 1997

Before JOHNSON, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Manuel Villarreal appeals his sentence following his guilty-

plea conviction for possession with intent to distribute marijuana.

The district court did not clearly error in determining the amount

of marihuana attributable to him for sentencing purposes.        See

United States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991).

Furthermore, the district court did not abuse its discretion by

denying prior to sentencing Villarreal’s motion for appointment of



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
a polygraph expert. See United States v. Patterson, 724 F.2d 1128,

1130 (5th Cir. 1984).




                                2